                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.         CV 17-502-JFW (JEMx)                                        Date: January 31, 2019

Title:           Benjamin Moore and Co. -v- Wincome Trading Co.

PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                              None Present
                 Courtroom Deputy                            Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
                                          OF PROSECUTION

       The Court on its own motion, hereby orders Plaintiff to show cause, in writing, no later than
February 4, 2019, why this action should not be dismissed for lack of prosecution. The Court
notes in this regard that, absent of showing a good cause, an action must be dismissed if the
summons and complaint have not been served within 120 days after the filing of the complaint.
See Fed. R. Civ. P. 4(m). An action may be dismissed prior to such time if Plaintiff has not
diligently prosecuted the action.

        No oral argument on this matter will be heard unless otherwise ordered by the Court. See
Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand submitted upon the filing of the response
to the Order to Show Cause. If a responsive pleading is filed or if Plaintiff files a proof of service
(indicating proper service in full compliance with the Federal Rules) on or before [DATE], the Court
will consider that a satisfactory response to the Order to Show Cause. Failure to respond to the
Order to Show Cause will result in the dismissal of this action.

         IT IS SO ORDERED.




                                                                                 Initials of Deputy Clerk sr
(Rev. 2/15/08)
